12 F.3d 1103
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Michael YOUNG, Appellant.
No. 93-2146.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 3, 1993.Filed:  November 16, 1993.

Before WOLLMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Michael Young appeals his 126-month sentence imposed by the district court1 following his guilty plea to a drug charge.  We affirm.


2
Young pleaded guilty to conspiring to possess cocaine base with intent to distribute it, in violation of 21 U.S.C. Sec. 846.  In recognition of Young's assistance in the government's investigation, the government at sentencing filed motions under U.S.S.G. Sec. 5K1.1, p.s.  (departure from Guidelines for substantial assistance to authorities) and 18 U.S.C. Sec. 3553(e) (authority to impose sentence below statutory minimum to reflect defendant's substantial assistance in investigation or prosecution of another offender).  The district court departed downward from the Guideline range of 188-235 months and sentenced Young to 126 months imprisonment and five years of supervised release.


3
Counsel filed a brief under  Anders v. California, 386 U.S. 738 (1967), arguing that the district court should have further reduced Young's sentence to account for his role as a "mule" in the offense and his extraordinary family situation.  We may not review the extent of the district court's downward departure.   See United States v. Sharp, 931 F.2d 1310, 1311 (8th Cir. 1991);   United States v. Left Hand Bull, 901 F.2d 647, 650 (8th Cir. 1990).  In any event, we note that Young did not ask the court to depart downward under U.S.S.G. Sec. 5K2.0, p.s.  (departure for aggravating or mitigating circumstance of a kind or to a degree not adequately considered by the Commission when formulating the Guidelines), based on his minimal role and family circumstances.


4
Having reviewed the record, we find no other nonfrivolous issues.   See Penson v. Ohio, 488 U.S. 75, 80 (1988).


5
Accordingly, we affirm.



1
 The HONORABLE EDWARD L. FILIPPINE, Chief Judge, United States District Court for the Eastern District of Missouri